          Case 3:17-cr-03094-W Document 72 Filed 01/04/21 PageID.350 Page 1 of 3




 1

 2
 3
 4
 5
 6

 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 17-CR-03094-W
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT'S
13   V.                                                  MOTION FOR COMPASSIONATE
                                                         RELESE UNDER 18 U.S.C. §
14   BETHANY DIANNE VILLAREAL,
                                                         3582(c)(l)(A)(i) [DOC. 63]
15                                    Defendant.
16
17          On July 9, 2018, this Court sentenced Defendant Bethany Dianne Villareal to
18   sixty-three months imprisonment for Conspiracy to Distribute Methamphetamine in
19   violation of21 U.S.C. §§ 841(a)(l) and 846. Defendant now moves to modify her
20   sentence, arguing that her underlying health conditions place her at a higher risk of severe
21   injury or death should she contract COVID-19.
22           18 U.S.C. § 3582( c) provides that a defendant may bring a motion only after she
23   has "fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons"
24
25
26                                                   1
                                                                                     17-CR-03094-W
27
28
        Case 3:17-cr-03094-W Document 72 Filed 01/04/21 PageID.351 Page 2 of 3




 1 to bring a motion on her behalf. Defendant has satisfied the exhaustion requirement and
 2   the Court has jurisdiction and for the reasons below GRANTS Defendant's motion.
 3         Under 18 U.S.C. § 3582(c)(l)(A), a court may reduce a defendant's term of
 4   imprisonment "after considering the factors set forth in [18 U.S.C. § 3582(a)]" if the
 5   court finds that "extraordinary and compelling reasons warrant such a reduction" and
 6   "such a reduction is consistent with applicable policy statements issued by the Sentencing
 7   Commission."
 8         The United States agrees that Defendant's obesity (BMI over 37-kg./m2 ) presents a
 9   serious risk factor identified by the Centers for Disease Control ("CDC") as heightening
10   the risk of severe injury or death were the Defendant to contract COVID-19. Defendant's
11   Multiple Sclerosis condition renders her especially susceptible to COVID-19 because the
12   treatment for this condition suppresses her immune system and thereby increases the risk
13   that she will be infected by and suffer serious complications from COVID-19.
14         Defendant's body mass index, Multiple Sclerosis, and corresponding
15   immunosuppression constitute extraordinary and compelling reasons, which after
16   consideration of the§ 3553(a) factors, justify reducing her sentence.
17         Based on the forgoing, the Court GRANTS Defendant's motion [Doc. 63] and
18   ORDERS:
19      ( 1) Defendant is resentenced to a custodial sentence of time served effective upon her
20         obtaining a medical clearance from FCI Phoenix that she is not infected with
21         COVID-19.
22      (2)Defendant is to contact the U.S. Probation Office within 72 hours of her release
23         from custody to arrange for the unserved portion of her original custodial sentence
24
25
26                                                2
                                                                                    I 7-CR-03094-W
27
28
       Case 3:17-cr-03094-W Document 72 Filed 01/04/21 PageID.352 Page 3 of 3




 1        to be served by home confinement as a condition of her 3-year term of supervised
 2        release.
 3
 4        IT IS SO ORDERED.
 5
 6   Dated: January 4, 2021
 7
 8                                           Hon.To
                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                             3
                                                                                l 7-CR-03094-W
27
28
